J-S26016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.N.B., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF : Q.D., MOTHER              :
                                       :
                                       :
                                       :
                                       :   No. 3650 EDA 2017

              Appeal from the Order Entered October 11, 2017
  In the Court of Common Pleas of Philadelphia County Domestic Relations
                    at No(s): CP-51-AP-0000578-2017

 IN THE INTEREST OF: N.H.D., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: Q.D., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3652 EDA 2017

              Appeal from the Order Entered October 11, 2017
  In the Court of Common Pleas of Philadelphia County Domestic Relations
                    at No(s): CP-51-AP-0000579-2017

 IN THE INTEREST OF: J.J.B., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: Q.D., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3657 EDA 2017

              Appeal from the Order Entered October 11, 2017
  In the Court of Common Pleas of Philadelphia County Domestic Relations
                    at No(s): CP-51-AP-0000580-2017


BEFORE:   BENDER, P.J.E., BOWES, J., and STEVENS*, P.J.E.

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S26016-18



MEMORANDUM BY BOWES, J.:                               FILED JUNE 22, 2018

       Q.D. (“Mother”) appeals from the October 11, 2017 decrees granting

the petitions filed by the Philadelphia Department of Human Services (“DHS”)

to involuntarily terminate her parental rights to three of her daughters, A.N.B.

(born July 2008), N.H.D. (born November 2009), and J.J.B. (born March

2011).1 We affirm.

       A.N.B., N.H.D., and J.J.B. became known to DHS in April 2015 when

DHS received a report that Mother’s five children were residing with their

maternal great-uncle, M.W., who reported that Mother had previously left all

five children home with $700 to purchase food and necessities.2 While Mother

apparently intended to leave for one week, the record does not disclose how

long she was actually away from the home. When the children depleted the

funds, they contacted M.W., who took them into his home. As of the date of

DHS’s initial involvement with the family, the children had been residing with


____________________________________________


1 Mother purports to also challenge the trial court’s decision to change the
children’s permanency goals to adoption. However, the orders attached to
her respective notices of appeal did not address a goal change, and our review
of the certified records in the termination of parental rights cases and the
concomitant dependency proceedings did not reveal any contemporaneous
goal change orders. As the change of a child’s permanency goal to adoption
is not a prerequisite to the involuntary termination of parental rights, the
omissions do not impact our review herein. See In re M.T., 101 A.3d 1163,
1166 (Pa.Super. 2014) (en banc ) (“a goal change from reunification to
adoption is not a necessary prerequisite to the initiation of involuntary
termination proceedings.”).

2DHS did not petition to terminate Mother’s parental rights to the two oldest
children.

                                           -2-
J-S26016-18



M.W. for approximately one month. Mother’s eldest child, then-fourteen-year-

old E.P., informed DHS that Mother frequently left her and her younger siblings

alone and unsupervised for several days at a time.          In May 2015, DHS

obtained protective custody of all five children. On June 15, 2015, the trial

court adjudicated A.N.B., N.H.D., and J.J.B. dependent.

       Mother maintained intermittent contact with DHS and the children over

the course of their placement. She did not visit the children from June 2015

through December 2015.           Joe Sargent, the case manager assigned to the

family through CUA Wordsworth (“CUA”), first spoke with Mother in December

2015, and found that she remained accessible to the children between that

date and July 2016. However, after July 2016, Mother neglected to contact

the children or Mr. Sargent for nine months.

       On May 23, 2017, approximately one month after Mother’s most recent

reappearance, DHS filed petitions for the involuntary termination of Mother’s

parental rights to A.N.B., N.H.D., and J.J.B. After appointing legal counsel for

Mother and the children, the trial court conducted an evidentiary hearing on

the petitions.3 DHS presented the testimony of Mr. Sargent. Mother testified

on her own behalf. At the conclusion of the hearing, the trial court entered

decrees granting the petitions to involuntarily terminate Mother’s parental

____________________________________________


3The trial court appointed Andre Martino, Esquire, as legal counsel for all three
children. The children’s best interests were represented during the evidentiary
hearing by a guardian ad litem, Curley Cole, Esquire.




                                           -3-
J-S26016-18



rights to A.N.B., N.H.D., and J.J.B. pursuant to the Adoption Act, 23 Pa.C.S.

§ 2511(a)(1), (2), and (b).

        On November 6, 2017, Mother timely filed a notice of appeal and a

concise statement of errors complained of on appeal.4

        Mother raises the following issues for review:

        1. Did the [t]rial [c]ourt err in terminating [Mother’s] parental
           rights under Pa.C.S. Section 2511?

        2. Did the [t]rial [c]ourt err in finding that termination of parental
           rights best served [A.N.B.’s, N.H.D.’s, and J.J.B.’s]
           developmental, physical and emotional needs under sub-
           section 2511(b)?

        3. Did the [t]rial [c]ourt err in changing [A.N.B.’s, N.H.D.’s, and
           J.J.B.’s] goal to adoption?

Mother’s brief at vi.5

        We review these claims mindful of our well-settled standard of review:

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. A decision may be reversed for an abuse
        of   discretion    only   upon     demonstration      of    manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. The trial
        court’s decision, however, should not be reversed merely because
        the record would support a different result. We have previously
        emphasized our deference to trial courts that often have first-hand
        observations of the parties spanning multiple hearings.


____________________________________________


4   On December 11, 2017, we consolidated these appeals sua sponte.

5As there are no goal change orders before this Court in the instant appeal,
we do not address the third issue listed in Mother’s statement of questions.

                                           -4-
J-S26016-18


In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by § 2511 of the Adoption

Act, which requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      In this case, the trial court terminated Mother’s parental rights pursuant

to 23 Pa.C.S. §§ 2511(a)(1), (2) and (b). This Court may affirm the trial

court’s decision regarding the termination of parental rights with regard to any

one subsection of § 2511(a) as well as (b). See In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc).        Here, we will focus our analysis on §

2511(a)(2), and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            ....




                                      -5-
J-S26016-18


         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

         ....

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511.

     Our Supreme Court set forth our inquiry under § 2511(a)(2) as follows:

            As stated above, § 2511(a)(2) provides statutory grounds
     for termination of parental rights where it is demonstrated by clear
     and convincing evidence that “[t]he repeated and continued
     incapacity, abuse, neglect or refusal of the parent has caused the
     child to be without essential parental care, control or subsistence
     necessary for his physical or mental well-being and the conditions
     and causes of the incapacity, abuse, neglect or refusal cannot or
     will not be remedied by the parent.” . . .

           This Court has addressed          incapacity   sufficient    for
     termination under § 2511(a)(2):

            A decision to terminate parental rights, never to be made
     lightly or without a sense of compassion for the parent, can
     seldom be more difficult than when termination is based upon
     parental incapacity. The legislature, however, in enacting the
     1970 Adoption Act, concluded that a parent who is incapable of
     performing parental duties is just as parentally unfit as one who
     refuses to perform the duties.

                                    -6-
J-S26016-18



In re Adoption of S.P., 47 A.3d 817, 827 (Pa. 2012) (citations omitted).

      This Court has long recognized that a parent is required to make diligent

efforts   towards   the   reasonably   prompt   assumption   of   full   parental

responsibilities. In re A.L.D. 797 A.2d 326, 337 (Pa.Super. 2002). In this

vein, “[a] parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected as

untimely or disingenuous.” Id. at 340.

      Mother argues that at the “time of the hearing, [she] certainly

demonstrated a serious intent to recultivate the parent child relationship as

well as a willingness and capacity to undertake the parental role.” Mother’s

brief at 3. She asserts that she obtained full time employment, completed a

drug and alcohol program, had negative drug screens, and attended

visitations with her children that were productive. Id. Mother also points to

the fact that she was actively searching for housing. Id. In sum, she claims,

“[t]here was no evidence introduced which would establish that the conditions

causing the original placement with DHS were not remedied.” Id. at 4. We

disagree.

      The trial court found clear and convincing evidence to terminate

Mother’s parental rights pursuant to § 2511(a)(2).      Specifically, the court

concluded that it “heard credible evidence regarding Mother’s failure to

perform parental duties, and inability to remedy the conditions which led to

[A.N.B.’s, N.H.D.’s, and J.J.B.’s] removal and placement.” Trial Court Opinion,

1/16/18, at 17.     As the trial court noted, while Mother appeared to have

                                       -7-
J-S26016-18



eventually accomplished certain parenting goals relating to substance abuse

and employment, those achievements were never confirmed, and Mother

neglected the remaining objectives. It concluded, “Mother did not comply with

the parental objectives and her whereabouts were unknown from July 2016

until April 2017.” Id. Moreover, the court found Mother’s testimony regarding

her alleged progress and undocumented accomplishments unpersuasive and

unworthy of belief. Stated plainly, the trial court was “not persuaded that

Mother can or will remedy the conditions which brought [A.N.B., N.H.D., and

J.J.B.] into court supervision. Nor [was] the [c]ourt persuaded that Mother

will be able to fulfill her parental responsibilities in the future.” Id.

      Our review of the certified record supports the trial court’s finding of

sufficient grounds for termination under § 2511(a)(2). Mother’s reunification

objectives included pursuing drug and alcohol treatment, attending supervised

visitations with A.N.B., N.H.D., and J.J.B., and complying with all services that

CUA provided. N.T., 10/11/17, at 32. During Mother’s initial conversation

with the agency, she acknowledged having drug and alcohol issues. Id. at

33.   In January 2016, Mother attended Gaudenzia for drug and alcohol

treatment, but did not complete the program. Id. at 33-34. From July 2016

through April 2017, Mother had no contact with A.N.B., N.H.D., J.J.B., or the

CUA caseworker, Mr. Sargent. Id. at 36, 38-39. While Mr. Sargent knew that

Mother enrolled in a drug and alcohol treatment program at Keystone in

February 2017, Mother did not document her participation prior to the hearing.

Id. at 35, 51, 53. Thus, Mr. Sargent did not have the opportunity to speak to

                                       -8-
J-S26016-18



anyone at Keystone regarding Mother’s program or confirm that she

completed treatment. Id. at 53. In addition, Mr. Sargent testified that Mother

tested positive for marijuana in August 2016, and that the results of the most

recent screens were unavailable. Id. at 36-37, 38. To the extent Mother

visited A.N.B., N.H.D., and J.J.B., those interactions never progressed beyond

supervised visitation.   Id. at 38.   Nevertheless, Mr. Sargent testified that

Mother’s supervised visitations with A.N.B., N.H.D., and J.J.B. went “really

well” and were appropriate. Id. at 51.

      As it relates to the housing component of Mother’s reunification goals, a

CAU home assessment determined that her current living arrangements were

not appropriate for reunification. Id. at 39. At the time of the hearing, Mother

lived with her paramour in his mother’s home.        Id. at 39, 51.    There is

insufficient room for three children. Id. at 51. While Mother acknowledged

that she did not have a place for A.N.B., N.H.D., and J.J.B., she argued that

she could provide all of the other necessities for her children. Id. at 56, 59.

In contrast to Mother’s optimistic perspective, Mr. Sargent testified that

Mother did not make substantial progress with her case plan and that she still

is not in a position to reunify with A.N.B., N.H.D., and J.J.B. Id. at 40.

      All of the foregoing evidence supports the trial court’s conclusion that,

while Mother may have made some progress toward her parenting goals, her

actions were too little too late. As the trial court observed,“[Mother] has not

complied with other required objectives, and has not recognized what her

Children have been subject to, and what their needs are.” Trial Court Opinion,

                                      -9-
J-S26016-18



1/16/18, at 17.    As the trial court was within its discretion to reject as

inadequate Mother’s new-found commitment to her children after a two-year

absence, we will not disturb the court’s conclusion that she is unable or

unwilling to remedy the underlying condition that brought the children into

placement. See In re A.L.D., supra at 340 (Pa.Super. 2002) (parent’s vow

to cooperate after long period of uncooperativeness may be rejected as

untimely or disingenuous.).

      Having found that DHS presented sufficient evidence to terminate

Mother’s parental rights pursuant to § 2511(a)(2), we next address Mother’s

challenge to the trial court’s § 2511(b) analysis. In reviewing the evidence in

support of termination under § 2511(b), our Supreme Court has stated as

follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [533
Pa. 115, 121, 620 A.2d 481, 485 (Pa. 1993)], this Court held that
      the determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond. In
      re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as


                                    - 10 -
J-S26016-18


well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

direct observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d
753, 762 (Pa.Super. 2008). Moreover, in addition to considering the existence

of a beneficial bond with a parent, the court may emphasize the safety needs

of the child.    See In re K.Z.S., 946 A.2d at 763 (affirming involuntary

termination of parental rights, despite existence of some bond, where

placement with mother would be contrary to child’s best interests).

        Mother asserts that the trial court erred in its determination that

termination of her parental rights is in the best interests of A.N.B., N.H.D.,

and J.J.B. She bases her argument on testimony that the children have a

bond with her and that their visitations go “really well.” Mother’s brief at 7-

8.

        In articulating its needs-and-welfare analysis pursuant to § 2511(b), the

trial court emphasized the children’s beneficial bond with their preadoptive

foster parent over the superficial attachment they share with Mother. The

court explained,

        There was a bond with Mother but that   bond is a recognition of a
        figure. Mother remains as a figure in   the Children’s lives. The
        real parenting and the real love and    the real care, concerned
        safety, welfare, education, emotional    support has come from

                                      - 11 -
J-S26016-18


      another person. Mother has declined to put herself in a position
      where that could occur and will not be able to in the future.

Trial Court Opinion, 1/16/18, at 21; N.T., 10/11/17, at 61.

      Our review of the certified record supports the trial court’s finding that,

although there may be some bond with Mother, the termination of Mother’s

parental rights would be in the best interests of A.N.B., N.H.D., and J.J.B. In

particular, A.N.B., N.H.D., and J.J.B. continue to reside in a preadoptive home

certified through Northern Children Services.       N.T., 10/11/17, at 40-42.

A.N.B. and N.H.D. have resided in the home since December 2015, and J.J.B.

has lived there since September 2016. Id. They are safe and their needs are

being met. Id. at 41.

      The children attend an accelerated charter school and they are excelling

due to the foster mother’s dedication to their education. Id. at 42. All three

children are on the school’s honor roll. Id. at 42-43. A.N.B., N.H.D., and

J.J.B. call the foster mother “mom-mom” or “grand-mom.” Id. at 43. She

takes the children on trips with her family and dedicates time to reassure them

that they are loved. Id. at 42-43. Mr. Sargent opined that A.N.B., N.H.D.,

and J.J.B. have thrived in the preadoptive foster home. Id. at 46-47. He

believes the children love their preadoptive foster mother and view her as a

role model and their primary caregiver. Id. 43-44.

      In contrast to the connection that the children have with the preadoptive

foster mother, Mr. Sargent testified that since A.N.B., N.H.D., and J.J.B. have

not resided with Mother for several years, they do not look to her for parental

                                     - 12 -
J-S26016-18


support. Id. at 45-46. In fact, the children’s lack of attachment to Mother is

evident from their behavior during the supervised visitations. For example,

Mr. Sargent observed that when the children first came into care, they

exhibited anxiety when the periods of Mother’s supervised visitations

concluded; however, two years later, there is no stress when the visits end,

and A.N.B., N.H.D., and J.J.B. return to the preadoptive foster home. Id. at

45. In sum, Mr. Sargent opined that there would be no irreparable harm to

A.N.B., N.H.D., or J.J.B. if the trial court terminated Mother’s parental rights

because all three children recognize that their preadoptive foster mother,

rather than Mother, provides them the love and comfort that they crave. Mr.

Sargent ultimately concluded that the children are secure in their knowledge

that they are loved by “somebody that really . . . has [their] best interest[s]

at heart.” Id. at 46.

      Mindful that a trial court can “consider the intangibles, such as the love,

comfort, security, and stability the child might have with the foster parent”

and “the importance of continuity of [those] relationships[,]” we find sufficient

evidence in the certified record to sustain the trial court’s needs and welfare

analysis. See In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quoting In

re A.S., 11 A.3d 473, 483 (Pa.Super. 2010)). It was within the trial court’s

discretion to conclude that terminating Mother’s parental rights in order for

A.N.B., N.H.D., and J.J.B. to attain permanency with their preadoptive foster




                                     - 13 -
J-S26016-18


parent satisfied the children’s developmental, emotional, and physical needs

and welfare.

     As we find that the certified record supports the trial court’s conclusion

that DHS presented clear and convincing evidence in favor of terminating

Mother’s parental rights to A.N.B., N.H.D., and J.J.B. pursuant to 23 Pa.C.S.

§ 2511(a)(2) and (b), we do not disturb it.

     Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/18




                                   - 14 -